    Case: 1:19-cr-00277 Document #: 60 Filed: 07/13/20 Page 1 of 2 PageID #:212




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 UNITED STATES OF AMERICA,

                    Plaintiff,
                                               Case No. 19 CR 00277
              v.
                                               Judge Edmond E. Chang
 CONCEPCION MALINEK,

                     Defendant.

                                       ORDER

      Defendant Concepcion Malinek has informed the Court, through her counsel,
that she consents to proceed via video-conference, or if that is not reasonably
available, by telephone-conference, for the change of plea hearing.

      The Court grants the motion to proceed by video-conference, or by telephone-
conference if video is not reasonably available. This Order memorializes the required
findings under CARES Act § 15002(b)(2)(A), Pub. L. No. 116-136, 134 Stat. 281.

      By order dated June 12, 2020 and July 10, 2020, the Chief Judge found that
felony pleas and felony sentencings cannot be conducted in person in this district
without seriously jeopardizing public health and safety.

       Under Section 15002(b)(2)(A), the assigned judge finds that further delay of
this hearing would cause serious harm to the interests of justice, because the trial is
scheduled to start on August 31, 2020, and the Defendant wishes to advance the case
so she may move forward to the case’s end.
    Case: 1:19-cr-00277 Document #: 60 Filed: 07/13/20 Page 2 of 2 PageID #:213




       Therefore, pursuant to Section 15002(b)(2)(A), the hearing will proceed by
video-conferencing (or by telephone if video-conferencing is not reasonably available
at the custodial facility on the date of the change of plea).

                                             ENTER:

                                                   s/Edmond E. Chang
                                             Honorable Edmond E. Chang
                                             United States District Judge

DATE: July 13, 2020




                                         2
